PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hodi et al.
Application No. 17/064,823
Filed: 7 Oct 2020
For: ANTI-GALECTIN ANTIBODY BIOMARKERS PREDICTIVE OF ANTI-IMMUNE CHECKPOINT AND ANTI-ANGIOGENESIS RESPONSES
:
:
:
:	DECISION ON PETITION
:
:
:


This is in response to the PETITION FOR DATE OF DEPOSIT, filed December 22, 2020, in which petitioner contends allegedly omitted Figure 7 was in fact deposited in the Office with the nonprovisional application papers on October 7, 2020.   This petition is being treated pursuant to 37 CFR 1.53(e)(2)1.    

The petition under 37 CFR 1.53(e)(2) is GRANTED.

Application papers in the above-identified application were deposited on October 7, 2020.  However, on October 29, 2020, the Office of Patent Application Processing mailed applicant a Notice to File Missing Parts of Nonprovisional Application (“Notice”), informing applicant that it appeared Figure 7 was omitted.  In addition, the Notice required applicant to submit replacement drawings in compliance with 37 CFR 1.84 and 1.121(d) because the drawings, particularly Figure 3, were not electronically reproducible. In response, applicant timely filed replacement drawings and this petition, in which applicant asserts Figure 7 was filed with the application papers filed on October 7, 2020.  

A review of the image file wrapper reveals Figure 7 can be found on sheet 6/6 of the originally filed drawings.  As Figure 7 was filed on October 7, 2020, the petition for date of deposit is granted. 

Pursuant to petitioner’s authorization, deposit account no. 06-1448 has been refunded the $210 petition fee paid on December 22, 2020.

Application No. 17/064,823, including Figure 7, will be taken up for examination in due course. 


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
    

    
        1 Any request for review of a notification pursuant to paragraph (e)(1) of this section, or a notification that the original application papers lack a portion of the specification or drawing(s), must be by way of a petition pursuant to this paragraph accompanied by the fee set forth in § 1.17(f). In the absence of a timely (§ 1.181(f)) petition pursuant to this paragraph, the filing date of an application in which the applicant was notified of a filing error pursuant to paragraph (e)(1) of this section will be the date the filing error is corrected.